                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                        San Francisco Division

                                  11     UNITED STATES for the benefit and use of        Case No. 18-cv-07145-LB
                                         MVC ENTERPRISES, INC.,
                                  12
Northern District of California




                                                       Plaintiff,
 United States District Court




                                                                                         ORDER FOR DEFENDANT
                                  13                                                     ENVIRONMENTAL CHEMICAL
                                                 v.                                      CORPORATION TO SHOW CAUSE
                                  14                                                     WHY IT HAS NOT DISCLOSED THE
                                         AMERICAN INTEGRATED SERVICES,                   IDENTITY OF ITS MILLER ACT
                                  15     INC., et al.,                                   SURETY TO PLAINTIFF
                                  16                   Defendants.                       Re: ECF No. 27
                                  17     AMERICAN INTEGRATED SERVICES,
                                         INC.,
                                  18
                                                       Counterclaimant,
                                  19
                                                 v.
                                  20
                                         MVC ENTERPRISES, INC.,
                                  21
                                                       Counterdefendant.
                                  22

                                  23                                        INTRODUCTION
                                  24      This case involves a government contract and a payment bond issued under the Miller Act, 40
                                  25   U.S.C. §§ 3131–3134. The Army Corps of Engineers entered into a work contract with a company
                                  26   called Environmental Chemical Corporation (“ECC”), which subcontracted with a company called
                                  27   American Integrity Services, Inc. (“AIS”), which in turn subcontracted with a company called
                                  28   MVC Enterprises, Inc. The Army Corps of Engineers required ECC to obtain a “Miller Act

                                       ORDER – No. 18-cv-07145-LB
                                   1   payment bond,” and ECC obtained a payment bond from a surety company that has not yet been

                                   2   identified in this litigation. MVC alleges that it was not paid for the work it performed and sued

                                   3   AIS, ECC, and the surety. Because MVC does not know the identity of the surety, it sued the

                                   4   surety as “Doe 1.”

                                   5      It is undisputed that the only basis for federal subject-matter jurisdiction is MVC’s Miller Act

                                   6   claim against the surety. AIS moves to dismiss, arguing that because MVC has not timely

                                   7   amended its complaint to replace the “Doe 1” designation with the actual name of the surety,

                                   8   MVC’s Miller Act claims against the surety should be dismissed, and consequently that this whole

                                   9   case should be dismissed for lack of subject-matter jurisdiction.

                                  10      ECC must know the identity of its surety, and the court is at a loss why this information has

                                  11   not been disclosed to MVC to date. The court therefore orders ECC to show cause why it has not

                                  12   disclosed the identity of its surety to MVC. ECC must submit a written response no later than May
Northern District of California
 United States District Court




                                  13   31, 2019. MVC may (but is not required to) submit a written response by June 4, 2019 at noon.

                                  14   The parties must appear before the court on June 6, 2019 at 10:00 a.m., when the court will

                                  15   address both this order to show cause and AIS’s pending motion to dismiss.

                                  16

                                  17                                             STATEMENT

                                  18   1. The Miller Act Generally

                                  19      The Miller Act provides that “[b]efore any contract of more than $100,000 is awarded for the

                                  20   construction, alteration, or repair of any public building or public work of the Federal

                                  21   Government, a person must furnish to the Government the following bonds, which become

                                  22   binding when the contract is awarded: . . . . (2) A payment bond with a surety satisfactory to the

                                  23   officer for the protection of all persons supplying labor and material in carrying out the work

                                  24   provided for in the contract for the use of each person.” 40 U.S.C. § 3131(b).

                                  25      The policy behind the Miller Act is to provide for a separate entity — a “surety” — that issues

                                  26   a “payment bond” to pay subcontractors if the prime contractor defaults. Taylor Constr. Inc. v.

                                  27   ABT Serv. Corp. Inc., 163 F.3d 1119, 1122 (9th Cir. 1998). The Miller Act gives subcontractors

                                  28   and sub-subcontractors that are not paid a right to file a suit in federal court against the payment

                                       ORDER – No. 18-cv-07145-LB                         2
                                   1   bond. 40 U.S.C. § 3133(b)(2); see, e.g., Technica LLC v. Carolina Cas. Ins. Co., 749 F.3d 1149,

                                   2   1152 (9th Cir. 2014) (“[T]he Miller Act provides [subcontractors and sub-subcontractors] a federal

                                   3   cause of action, [and] ‘the scope of the remedy as well as the substance of the rights created

                                   4   thereby is a matter of federal not state law.’”) (quoting F.D. Rich Co., Inc. v. United States ex rel.

                                   5   Indus. Lumber Co., Inc., 417 U.S. 116, 127 (1974)). “[The Miller Act] ‘represents a congressional

                                   6   effort to protect persons supplying labor and material for the construction of federal public

                                   7   buildings in lieu of the protections they might receive under state statutes with respect to the

                                   8   construction of nonfederal buildings.’” Technica, 749 F.3d at 1152 (quoting Mai Steel Serv. Inc. v.

                                   9   Blake Constr. Co., 981 F.2d 414, 416–17 (9th Cir. 1992)). “The Miller Act is highly remedial in

                                  10   nature, and ‘is entitled to a liberal construction and application in order properly to effectuate the

                                  11   Congressional intent to protect those whose labor and materials go into public projects.’” Id.

                                  12   (quoting United States ex rel. Sherman v. Carter, 353 U.S. 210, 216 (1957)).
Northern District of California
 United States District Court




                                  13

                                  14   2. The Federal Work Contract

                                  15         In October or November 2017, the U.S. Army Corps of Engineers signed a contract (the

                                  16   “Prime Contract”) with ECC on a federal project to remove debris left from fires in October 2017

                                  17   in Mendocino, Sonoma, Lake, and Napa Counties.1 The Army Corps of Engineers required ECC

                                  18   to obtain a Miller Act payment bond.2 ECC affirms that it obtained a Miller Act payment bond.3

                                  19         ECC in turn subcontracted with AIS.4 AIS in turn subcontracted with MVC to provide labor,

                                  20   materials, equipment, and other facilities required to complete the Prime Contract and

                                  21   specifications.5 MVC alleges that it completed its work under its subcontract and was owed

                                  22   $206,224.90 under its subcontract and that AIS failed to pay it for its work.6

                                  23

                                  24
                                       1
                                        Compl. – ECF No. 1 at 2 (¶ 8). Citations refer to material in the Electronic Case File (“ECF”);
                                       pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  25   2
                                           Id. at 2–3 (¶ 10).
                                  26
                                       3
                                           ECC Answer – ECF No. 7 at 2 (¶ 10).
                                       4
                                           Compl. – ECF No. 1 at 2 (¶ 9).
                                  27   5
                                           Id. at 3 (¶ 11).
                                  28   6
                                           Id. (¶¶ 13–14).

                                       ORDER – No. 18-cv-07145-LB                         3
                                   1   3. Procedural History
                                   2         A subcontractor or sub-subcontractor that supplies labor or materials for work on a prime

                                   3   contract covered by the Miller Act and that has not been paid may request by affidavit a copy of

                                   4   the relevant Miller Act payment bond from the government agency that issued the contract. 40

                                   5   U.S.C. § 3133(a).

                                   6         In April 2018 — seven months before it brought this lawsuit — MVC requested by affidavit

                                   7   that the Army Corps of Engineers provide it with a copy of ECC’s payment bond.7 The Army

                                   8   Corps of Engineers did not provide MVC with a copy of the payment bond.8 MVC tried to follow

                                   9   up with the Army Corps of Engineers at least four times, all to no avail.9

                                  10         In November 2018, MVC filed this suit against AIS, ECC, and the surety that issued ECC’s

                                  11   Miller Act bond, alleging claims of (1) breach of contract against AIS, (2) quantum meruit against

                                  12   AIS and ECC, and (3) a claim under the Miller Act against the surety.10 Because MVC still did not
Northern District of California
 United States District Court




                                  13   know the identity of the surety, it sued the surety as “Doe 1” and stated that it “will seek to leave

                                  14   to amend under [Federal Rule of Civil Procedure] 15 upon learning DOE 1’s true identity.”11

                                  15         ECC and AIS are represented by the same counsel.12 MVC’s counsel submitted a sworn

                                  16   declaration attesting that on February 22, 2019, he met and conferred with ECC/AIS’s counsel

                                  17   over what the parties would produce under their Rule 26 initial disclosures.13 MVC’s counsel

                                  18   attests that on February 27, 2019, the parties agreed to provide their disclosures and certain

                                  19   agreed-upon documents by March 7, 2019.14 (The defendants did not submit a counter-declaration

                                  20   disputing these facts.)

                                  21

                                  22   7
                                           Lynch Decl. – ECF No. 30 at 7 (¶ 2); Lynch Decl. Ex. 1 – ECF No. 30 at 9–10.
                                  23   8
                                           See Lynch Decl. – ECF No. 30 at 7 (¶ 3).
                                       9
                                  24       Id.
                                       10
                                            Compl. – ECF No. 1 at 3–5 (¶¶ 16–28).
                                  25   11
                                            Id. at 2 (¶ 7).
                                  26   12
                                            See Docket.
                                  27
                                       13
                                            Lynch Decl. – ECF No. 30 at 7 (¶ 4).
                                       14
                                            Id. (¶ 5).
                                  28

                                       ORDER – No. 18-cv-07145-LB                         4
                                   1         On February 28, 2019, the court held an initial case-management conference and issued a case-

                                   2   management and pretrial order (which the court later amended).15 The order set an April 1, 2019

                                   3   deadline for the parties to seek leave to add new parties or amend their pleadings.16

                                   4         According to MVC’s counsel’s declaration, on March 7, 2019, MVC made a written demand

                                   5   for the promised disclosure documents.17 On March 8, 2019, counsel for ECC/AIS produced some

                                   6   documents but did not produce Rule 26 initial disclosures for ECC.18 Counsel for MVC contacted

                                   7   counsel for ECC/AIS more than once in April 2019 to ask for ECC’s initial disclosures.19 On April

                                   8   22, 2019, counsel for MVC and counsel for ECC/AIS had a call, where MVC stated that ECC and

                                   9   AIS had not produced the documents the parties had agreed at their initial meet and confer that

                                  10   they would produce.20

                                  11         On May 2, 2019, AIS moved to dismiss.21 AIS first argues that MVC did not timely move to

                                  12   amend its complaint to substitute “Doe 1” with the actual name of the surety that issued the Miller
Northern District of California
 United States District Court




                                  13   Act payment bond. AIS contends that the time for the parties to seek leave to add new parties or

                                  14   amend their complaint lapsed on April 1, 2019, so MVC cannot amend its complaint to add the

                                  15   actual name of the surety now. AIS next argues that MVC cannot pursue a claim against a Doe

                                  16   defendant, so MVC’s Miller Act claim against “Doe 1” must be dismissed. AIS finally argues that

                                  17   the only basis for federal subject-matter jurisdiction is the Miller Act claim,22 so if the Miller Act

                                  18   claim is dismissed, the entire case must be dismissed, without prejudice to its being refiled in state

                                  19   court.

                                  20

                                  21

                                  22
                                       15
                                            Order – ECF No. 25; Amend. Order – ECF No. 26.
                                       16
                                            Order – ECF No. 25 at 2; Amend. Order – ECF No. 26 at 1.
                                  23   17
                                            Lynch Decl. – ECF No. 30 at 7 (¶ 5).
                                  24   18
                                            Id.
                                       19
                                  25        Id. (¶ 6).
                                       20
                                            Id. at 8 (¶ 7); see Lynch Decl. Ex. 3 – ECF No. 30 at 13.
                                  26   21
                                            AIS Mot. – ECF No. 27.
                                  27   22
                                         It is undisputed that there is no diversity jurisdiction, as MVC, ECC, and AIS are all California
                                       corporations. Id. (¶¶ 4–6).
                                  28

                                       ORDER – No. 18-cv-07145-LB                            5
                                   1         After receiving the motion, counsel for MVC reiterated his demand for documents from

                                   2   counsel to ECC/AIS.23

                                   3

                                   4                                               ANALYSIS

                                   5         ECC affirms in its answer to MVC’s complaint that it obtained a Miller Act payment bond.24

                                   6   Thus, there must exist a surety that issued that bond. AIS claims that “[i]t is unclear whether a

                                   7   Miller Act Payment bond was ever issued on the Project,”25 but this argument fails in the face of

                                   8   ECC’s statement that it did obtain a Miller Act payment bond.26

                                   9         The only issue is the fact that MVC does not know who the surety is and thus has named it as

                                  10   “Doe 1.”27 “Although ‘as a general rule, the use of “John Doe” to identify a defendant is not

                                  11   favored,’ in circumstances ‘where the identity of alleged defendants will not be known prior to the

                                  12   filing of a complaint[,] the plaintiff should be given an opportunity through discovery to identify
Northern District of California
 United States District Court




                                  13   the unknown defendants, unless it is clear that discovery would not uncover the identities, or that

                                  14   the complaint would be dismissed on other grounds.’” Park v. Thompson, 851 F.3d 910, 928 n.21

                                  15   (9th Cir. 2017) (internal brackets and ellipsis omitted) (quoting Gillespie v. Civiletti, 629 F.2d 637,

                                  16   642–43 (9th Cir. 1980)).

                                  17         MVC states, and the defendants do not dispute, that the parties agreed to produce certain

                                  18   documents and make their Rule 26 disclosures on March 8, 2019. MVC implies that these

                                  19

                                  20   23
                                            Lynch Decl. – ECF No. 30 at 7 (¶ 8).
                                  21
                                       24
                                            ECC Answer – ECF No. 7 at 2 (¶ 10).
                                       25
                                            Id. at 6.
                                  22   26
                                          The counsel that represents AIS in intimating in its motion to dismiss that perhaps there never was a
                                  23   Miller Act payment bond is the same counsel that represents ECC in affirming in its answer that there
                                       was a Miller Act payment bond. While AIS’s motion and ECC’s answer were signed by two different
                                  24   attorneys, both attorneys are from the same firm and each has appeared in this action on behalf of both
                                       AIS and ECC. See Joint Case Mgmt. Statement – ECF No. 18 at 8 (attorney who signed AIS motion to
                                  25   dismiss appearing on behalf of both AIS and ECC); AIS Answer – ECF No. 7-1 at 8 (attorney who
                                       signed ECC’s answer also signed AIS’s answer).
                                  26   27
                                         It is undisputed that MVC has the right to bring a claim under the Miller Act against the surety, 40
                                       U.S.C. § 3133(b)(2), and that a Miller Act claim gives rise to federal subject-matter jurisdiction.
                                  27   Accord AIS Mot. – ECF No. 27 at 5 (“Defendant does not disagree that a valid cause of action under
                                       the Miller Act does grant federal court’s exclusive jurisdiction under [28 U.S.C.] § 1331 and [40
                                  28   U.S.C.] § 3133(b)(3)(B).”). The only issue is that the surety’s identity is unknown.

                                       ORDER – No. 18-cv-07145-LB                         6
                                   1   documents and disclosures would contain the identity of the Miller Act payment bond surety.

                                   2   MVC states, and the defendants do not dispute, that ECC did not make all of these productions

                                   3   and disclosures on March 8 or at any point before AIS filed its motion to dismiss.

                                   4      The court hereby orders ECC to show cause why it has not disclosed the identity of its surety

                                   5   to MVC. After reviewing ECC’s response, and any optional further response MVC might submit,

                                   6   the court will evaluate how to proceed, including whether to allow MVC to amend its complaint to

                                   7   name the surety as a defendant, notwithstanding that the deadline for the parties to seek leave to

                                   8   add new parties or amend their pleadings has passed. Cf. Fed. R. Civ. P. 16(b)(4) (court can

                                   9   modify its scheduling order for good cause).

                                  10

                                  11                                            CONCLUSION

                                  12       The court orders ECC to show cause why it has not disclosed the identity of its surety to
Northern District of California
 United States District Court




                                  13   MVC. ECC must submit a written response no later than May 31, 2019. MVC may (but is not

                                  14   required to) submit a written response by June 4, 2019 at noon.

                                  15

                                  16      IT IS SO ORDERED.

                                  17      Dated: May 28, 2019

                                  18                                                   ______________________________________
                                                                                       LAUREL BEELER
                                  19                                                   United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-07145-LB                        7
